Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 06, 2019

The Court of Appeals hereby passes the following order:

A19D0338. JOSE DIMITRIO SANCHEZ v. THE STATE.

       In December 2018, we dismissed Jose Sanchez’s appeals from the trial court’s
orders denying his motion to withdraw his guilty pleas and his subsequent motion for
reconsideration, for failure to timely file an appellate brief. See Sanchez v. State,
Nos. A19A0315, A19A0316 (Dec. 14, 2018). Our dismissal order instructed Sanchez
that he may have a right to seek an out-of-time appeal in the trial court, in accordance
with Rowland v. State, 264 Ga. 872, 875-876 (2) (452 SE2d 756) (1995), and Reese
v. State, 216 Ga. App. 773, 774-775 (456 SE2d 271) (1995). In January 2019, the
trial court entered two “Judgment[s] on Remittitur,” making our December 2018
rulings the judgments of the trial court.
       Sanchez has now filed a pro se application for discretionary review,
purportedly seeking permission to appeal a trial court order denying his motion for
an out-of-time appeal. The only trial court orders that Sanchez provided with his
application materials, however, are the trial court’s January 2019 “Judgment[s] on
Remittitur.” It is axiomatic that an appeal will not lie from a trial court order that
does no more than simply enter an order of this Court as an order of the trial court
following a prior appeal – in this situation, there is no new trial court ruling to appeal,
and Sanchez’s application essentially seeks an impermissible second appeal in Case
Nos. A19A0315 and A19A0316. See, e.g., Jackson v. State, 273 Ga. 320, 320 (540
SE2d 612) (2001) (a party “is not entitled to another bite at the apple by way of a
second appeal”). Consequently, there is nothing for us to review in this application,
which is hereby DISMISSED without prejudice to Sanchez’s right to seek a timely
appeal after the trial court has entered an order disposing of his motion for an out-of-
time appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/06/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.